Title: From George Washington to Elias Boudinot, 3 May 1779
From: Washington, George
To: Boudinot, Elias



Dear Sir,
Head Qrs Middlebrook 3d of May 1779.

The many & important matters which pressed upon me while you were in Camp, prevented my consulting you on an affair which I have a good deal at heart, and which I wished to make the subject of a personal, rather than an epistolary conversation—To come to the point. It is a matter of great importance to have early & good intelligence of the enemys strength & motions—and as far as possible, designs. & to obtain them through different channels. Do you think it practicable to come at these by means of —? I shall not press it upon him; but you must be sensible that to obtain intelligence from a man of observation near the head Quarters of an army from whence all orders flow & every thing originates must be a most desirable thing.
The person rendering such Service will entitle himself not only to thanks but reward, at a proper season.
If —— is inclined to engage in a business of this kind, I shall leave it to you and him to fix upon such a mode of corrisponding as will convey intelligence in the most speedy—safe—& effectual manner—To guard against possible evils, your corrispondence might be under fictitious names—by numbers (to represent men & things)—in characters—or other ways—as you shall agree. It is in my power, I believe, to procure a liquid which nothing but a counter liquor (rubbed over the paper afterwards) can make legible—Fire which will bring lime juice, milk & other things of this kind to light, has no effect on it. A letter upon trivial matters of business, written in common Ink, may be filled with important intelligence which cannot be discovered without the counter part, or liquid here mention’d.
I shall add no more on this subject—enough has been said for you to found a negotiation on—at least to hint the matter to the person mentioned, for tryal of his willingness to engage in a corrispondance of this kind. No person but you, he, & I—and such as he shall make choice of to convey the intelligence to you, will be privy to this matter. Your letters to me inclosing his accts may be under an outer cover with the usual address—the inner cover may be directed on private service, which will prevent any of my own family from opening it. and even under these circumstances & caution, the name of —— may be avoided. I am very sincerely and respectfully Yrs
Go: Washington
